Conviction of an aggravated assault, punishment thirty days in the county jail. *Page 456 
There are two bills of exception. The first shows appellant's objection to testimony by the alleged injured party that appellant had assaulted him a couple of weeks before the assault which forms the basis for this prosecution. No citation of authorities is needed to support the proposition that proof of former grudges and prior ill-will and difficulties between the parties is admissible.
The other bill of exceptions was taken to testimony of a witness to the effect that at the time of the alleged assault herein witness could smell the odor of intoxicating liquor upon appellant's breath. Such testimony was plainly admissible.
A discussion of the facts seems unnecessary. They are ample to support the judgment.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.